Citation Nr: 9934462	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability 
as secondary to service connected left clavicle disability.  

2.  Entitlement to an increased evaluation for left clavicle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.  

In December 1981, the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for fracture of the left clavicle, evaluated as 10 
percent disabling, and for a keloid scar of the left lateral 
upper arm, evaluated as noncompensable. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and subsequent rating decisions 
from the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO), that found that the 
veteran's residuals of a left clavicular fracture were no more 
than 10 percent disabling and that denied service connection 
for a low back disorder as secondary to a left clavicular 
fracture for being not well grounded.  

This case was remanded in September 1997 for an orthopedic 
examination to determine the current severity of service 
connected left clavicular fracture residuals and to examine 
the causal relationship, if any, between the left clavicle 
disability and a back disorder.  This case is now before the 
Board for final appellate review.  

For reasons set forth below, the issue of entitlement to an 
increased rating for left clavicle disability will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical evidence includes a diagnosis of a current 
back disability.  

2.  There is no medical evidence of a nexus between the post-
service back disability and a disability of service origin or 
an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability as secondary to service-connected left clavicle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's October 1961 induction examination report, 
regarding the spine and musculoskeletal system, stated that 
the veteran had kyphosis.  On the induction report of medical 
history, the veteran denied a history of bone, joint, or 
other deformity; painful or "trick" shoulder; and having 
ever worn a brace or back support.  While in service in April 
1962, the veteran fell on the porch steps of a friend's 
house.  The x-ray report showed a comminuted fracture of the 
left clavicle with separation of fragments, and the military 
examiner stated that there was no artery or nerve 
involvement.  The fracture was treated conservatively with a 
figure-of-eight brace for 30 days.  The July 1965 separation 
examination report stated that the spine and musculoskeletal 
system were normal except for a broken clavicle in 1962 with 
vague pains.  On the separation report of medical history, 
the veteran stated that his only complaint was inconsistent 
"pain in the left collar bone which was broken but healed 
crooked."  He denied a history of bone, joint, or other 
deformity; painful or "trick" shoulder; and having ever 
worn a brace or back support.  The August 1965 examination 
note stated that the veteran has had pain at the site of the 
left clavicle fracture since the injury, and the x-ray showed 
good healing.  Service medical records are silent regarding a 
back disability.  

The veteran was seen at a private clinic in November 1974 for 
low back pain.  He was seen again in January 1981 for sharp 
back pain after bending over to set up tables.  The x-ray 
showed acute lumbar strain.  In November 1982, he was seen 
for complaints of back pain for 2-3 days.  

The veteran underwent a VA examination in September 1982.  He 
reported that since his in-service injury that he had 
constant aching that worsened with cold, damp weather.  When 
he got out of service, he worked in construction but had to 
quit several jobs because of the constant pain and inability 
to lift the left arm above his head.  A physician in 
Tularosa, New Mexico, told him that the fracture did not heal 
in the proper place and had left him with a bump.  The 
veteran complained that the bump hurt when he applied 
pressure and his left clavicle hurt when he rested objects 
against it.  He had difficulty sleeping at night.  He worked 
as a driver and janitor for a senior citizen center.  
Physical examination showed a slight asymmetry on the left 
clavicle compared to the right.  On the left side on the 
distal part of the clavicle, there was a prominence from a 
callous formation from a previously fractured clavicle.  The 
patient complained of pain or tenderness on palpation.  
Examination of the left shoulder and neck showed full ranges 
of motion.  There was no muscle atrophy and no muscle spasm 
noted.  The diagnosis was status post fracture of the left 
clavicle.  

The veteran was seen at a private health facility in October 
1984 for lower back pain radiating down to the left leg.  Two 
days earlier, he moved furniture.  Yesterday, he could not 
get up without help and had severe pain on movement.  The x-
ray showed lumbar strain.  

The veteran was seen in the emergency room of a private 
hospital in April 1992 for complaints of lower back pain 
approximately 4 days prior to arrival.  Dr. F. Bryant, M.D., 
noted that the veteran's lumbar spine was tender with spasms.  
There was scoliosis of the lumbosacral spine.  Neurological 
examination revealed that sensory and motor functions were 
intact.  The diagnosis was back pain.  Dr. Bryant referred 
the veteran for physical therapy in April 1992.  The physical 
therapist (PT) noted that the veteran was employed as a 
postman.  In early April 1992, he experienced brief, sharp, 
central low back pain while climbing out of his truck.  He 
had pain with lying in any position and pain with walking.  
He experienced pain 4 years earlier after he helped to move a 
refrigerator and experienced muscle spasms.  The PT stated 
that the veteran had fair potential for return to former 
functional activities.  The diagnosis was acute low back pain 
with physical therapy related problems including postural 
deviations, muscle spasms, decreased functional range of 
motion, decreased functional strength, decrease in functional 
abilities, and pain.  After 12 therapy sessions, the veteran 
reported feeling better and he did not return for the last 3 
scheduled sessions.  

In April 1993, the veteran was seen for complaints of lower 
back pain, a problem which he reported having before.  The 
veteran reported that his job delivering mail required him to 
get in and out of a Jeep and to walk.  The assessment was 
lumbar strain.  The night before, his legs cramped, and he 
had trouble walking.  

The veteran was admitted to a private hospital for 5 days in 
November 1994 for chest pains.  The hospital records did not 
mention the veteran's back, left clavicle, or shoulders.  

The August 1995 VA examination notes stated that orthopedic 
examination revealed a left clavicle deformity of the left 
shoulder with a decreased range of motion in the extension 
and abduction.  The veteran reported gradual worsening in the 
pain of the left shoulder for several years that he felt was 
partially responsible for making inability to work as a 
letter carrier.  The impression was shoulder pain, and the 
examiner prescribed medications.  The veteran's November 1995 
statement alleged that he was hired as a mail carrier in 
September 1983.  The job required him to carry an average of 
22 pounds of mail on a 10-mile per day walking route.  He 
soon found that he was unable to carry the mailbag on his 
left shoulder, and he started to have lower back problems 
that interfered with his work performance.  He believed that 
his inability to equalize the weight of the mailbag by 
shifting it from shoulder to shoulder caused his lower back 
problems.  

The RO received a March 1996 letter from L. Bianchi, M.D., 
that stated that the veteran's joint disease had not been 
fully evaluated with x-rays but was clinically mild.  On an 
attachment to a U.S. Senator's October 1996 letter, the 
veteran stated that he had applied for welfare and his 
caseworker needed medical records.  Although the caseworker 
was named, the record does not show that the RO requested or 
obtained the caseworker's records for the claims folder.  

According to the veteran's request, the RO scheduled a 
hearing for the veteran in May 1997.  In March and April 
1997, the RO mailed notices of the scheduled hearing which 
informed the veteran that if he failed to appear for the 
scheduled May 1997 hearing that the case would be processed 
as if he had withdrawn the hearing request.  The record 
contained a handwritten note by a Board member that the 
veteran failed to appear for the May 1997 hearing.  

The May 1997 examination report stated that the veteran had 
pain in his left shoulder going down his arm and around his 
shoulders to his back.  The examiner stated that the 
fractured clavicle was not set right and had bothered the 
veteran ever since.  The pain was getting worse and kept him 
awake at night.  The May 1997 x-ray reports stated that views 
of the left clavicle and of the left shoulder demonstrated 
generalized osteoporosis.  There was an old healed fracture 
involving the clavicle with overriding of the medial over the 
lateral fragment for approximately 1/8 of the surface with 
adequate alignment of the fracture fragments.  The soft 
tissues were normal.  The impression was that there was an 
old healed fracture of the clavicle as described above.  
Views of the left shoulder demonstrated generalized 
osteoporosis.  No acute bony abnormalities were seen, and 
there was slight narrowing of the glenohumeral joint space.  
There was deformity of the mid-clavicle corresponding to an 
old healed fracture.  The soft tissues were normal.  The 
impression was that there were minor osteoarthritic changes 
present as described above, and there was an old healed 
fracture involving the clavicle.  

The veteran's September 1997 statement alleged that the 
veteran was currently under medication prescribed by Dr. S.P. 
of the El Paso VA Medical Center (VAMC).  In April 1998, 
records of the veteran's treatment at the El Paso VAMC were 
received. 

Upon admission to a private hospital in January 1998 for 
treatment of unstable angina and hypertensive cardiovascular 
disease, the bones and joints examination revealed that 
veteran had some left shoulder stiffness plus degenerative 
joint disease which produced stiffness and arthralgia in his 
major joints.  

The veteran underwent a VA examination in September 1998.  
The examiner reviewed the veteran's claims file and hospital 
folder before the examination.  The veteran had not worked 
for the past 3 years due to depression and possibly 
discomfort of the left shoulder and low back pain.  Prior to 
that, he was a van driver for 7 years and a letter carrier 
for 11 years.  The examiner noted that the veteran appeared 
to be in no serious discomfort on clinical examination.  He 
did have an exaggeration of the thoracic kyphos but there was 
no discomfort on deep palpation over the thoracic spine in 
the region of the kyphos.  The cervical spine x-rays were 
entirely negative for any bony problems.  In the thoracic 
spine, particularly from the level of about T5 down, the 
veteran had multiple level degenerative disc disease and 
evidence of spondylosis.  The examiner opined that this had 
been ongoing for a long time and was the cause of his kyphos 
deformity.  In the lumbosacral spine, the veteran had 
decreased disc space at the level of L4-L5, and in all 
probability, some early facet joint degenerative disease as 
well.  The diagnoses, based on the clinical and radiological 
examinations, were service-related malunited fracture, mid 
shaft, left clavicle secondary to the fracture of the 
clavicle, degenerative joint disease in the acromioclavicular 
joint on the left side causing subacromial impingement 
symptoms, left shoulder.  The examiner opined that, in all 
probability, a herniated degenerative disc disease at the 
level of L4-L5 was not service-related or connected to the 
veteran's shoulder problems.  

It was evident to the examiner that the veteran had a 
symptomatic low back.  In all probability, based on the 
veteran's complaint and clinical findings, the examiner 
believed that the veteran might have a degenerative herniated 
disc at L4-L5.  The examiner opined that the herniated disc 
did not originate from the accident in service or left 
shoulder problems.  Carrying or lifting heavy objects for 
long distances, in his work as a letter carrier, could have 
aggravated the low back symptoms from the degenerative 
herniated disc.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

In March 1997, the RO mailed a timely notice of the May 1997 
hearing to the veteran at his last known address, with a copy 
to his representative, the Veterans of Foreign Wars of the 
United States (VFW).  38 C.F.R. § 19.76 (1999).  In addition, 
the RO mailed a second notice in April 1997.  Neither notice 
was returned in the mail.  At the May 1997 hearing, a VA 
Board member made a handwritten note to the record that the 
veteran failed to appear.  The veteran and VFW did not 
request or file a motion for a new hearing, and they did not 
explain why he failed to appear.  Therefore, the Board will 
adjudicate the claim based on the current evidence of record 
as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (1999).  

The medical evidence includes a current diagnosis of a back 
disability because the September 1998 VA examiner stated that 
the diagnosis was, "in all probability," a herniated 
degenerative disc disease at the level of L4-L5.  The medical 
evidence does not include an in-service diagnosis of a back 
disability.  The record does not show a post-service 
examination for a back disability until November 1974, over 9 
years after separation from service.  

In addition, there is no medical evidence of a nexus between 
the current back disability and the veteran's service-
connected left clavicle disability.  The veteran contended 
that his left clavicle disability caused him to carry his 
mailbag in a way that caused his back disability.  However, 
while the veteran, as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, although 
the veteran is competent to make observations about the way 
he carried his mailbag at work, his statements regarding the 
cause of his current back disability are not probative.  The 
probative medical evidence is the opinion of the September 
1998 examiner which addressed the possibility of a 
relationship between the veteran's back disability and his 
service connected left clavicle disability.  The examiner 
concluded that the veteran's degenerative herniated disk at 
L4-L5 was not related to his shoulder problems because 
carrying heavy objects for long distances as a letter carrier 
caused the veteran's back problems.  

Likewise, there is no medical evidence of a nexus between the 
current back disability and an in-service event.  Rather, the 
September 1998 examiner specifically related the veteran's 
back problems to his post-service postal carrier job.  The 
medical evidence does not link the current back disability to 
the accident in 1962 or to any other in-service event.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because this claim 
is not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

The claim of entitlement to service connection for a back 
disability as secondary to service-connected left clavicle 
disability is denied as not well grounded.  


REMAND

The veteran contended that his left clavicle disability 
warranted an increased rating because the disability had 
worsened.  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim for 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Once the veteran has established a well-grounded 
claim, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In this case, the VA has a duty to assist the veteran in 
obtaining additional medical records and a comprehensive 
medical examination.  

The September 1998 VA examination was inadequate because the 
examiner failed to provide a full description of the effects 
of the left clavicle disability upon the veteran's ordinary 
activity, whether pain could significantly limit functional 
ability during flare-ups or when the left clavicle was used 
repeatedly over a period of time, loss of range of motion 
portrayed in terms of the degrees of additional range of 
motion loss due to pain on use or during flare-ups, as well 
as many of the other matters listed below in Item 2.  In 
addition, the examination report did not fully address 
limitation of motion of the left arm due to the left clavicle 
condition.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1999).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left clavicle disorders 
since 1995.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left clavicle and left 
shoulder conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the left clavicle 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
clavicle is used repeatedly over a period 
of time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; n) 
interference with sitting, standing, and 
weight-bearing; and o) limitation of 
motion of the left arm due to the left 
clavicle condition.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for a left clavicle condition 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5201 and 5203 (1999).  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals
                                                               
(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


 

